Citation Nr: 1822827	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut
 
 
THE ISSUE
 
Entitlement to an effective date earlier than November 3, 1997 for an initial 100 percent rating for posttraumatic stress disorder, to include consideration of whether the Veteran's November 2013 notice of disagreement was timely.
 
 
REPRESENTATION
 
Appellant represented by:  Connecticut Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from July 1969 to August 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In June 2015, the Veteran appeared at a Board hearing before the undersigned.
 
The Board acknowledges that the issue of entitlement to an effective date prior to January 15, 2014 for a 10 percent evaluation of tinea cruris, tinea pedis and tinea manum has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.
 
The issue of entitlement to service connection for an eye disorder, to include as secondary to herbicide agent exposure, was possibly raised by the Veteran at his June 2015 Board hearing.  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  The matter is referred to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).
 
 
FINDINGS OF FACT
 
1.  In a December 1999 rating decision VA assigned an effective date of November 3, 1997 for the grant of service connection for posttraumatic stress disorder.
 
2.  In a November 2009 decision the Board denied entitlement to an effective date earlier than November 3, 1997 for the grant of service connection and assignment of a 100 percent rating for posttraumatic stress disorder.  The Veteran did not appeal that decision, and it is final.
 
3.  The Veteran raised the issue of entitlement to an earlier effective date for the grant of service connection and assignment of a 100 percent rating for posttraumatic stress disorder in September 2013.
 
 
CONCLUSION OF LAW
 
The November 2009 Board decision that denied entitlement to an effective date prior to November 3, 1997 for the grant of service connection and 100 percent rating for posttraumatic stress disorder is final and cannot be challenged via a freestanding claim.  38 U.S.C. §§ 7104 (2012); 38 C.F.R. §§ 3.104, 20.1104 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veteran contends that an earlier effective date earlier than November 3, 1997 is warranted for the grant of service connection and assignment of a 100 percent rating for posttraumatic stress disorder.  The Veteran testified in June 2015 that he believed he had submitted a claim of entitlement to service connection in 1971 or 1972, but that he was having medical and psychiatric problems at that time and was not able to understand the claims process.
 
The Veteran was previously denied entitlement to service connection for posttraumatic stress disorder in March 1994 and June 1995 rating decisions.  The Veteran received adequate notice of the denial and his appellate rights, but did not appeal the rating decisions, and they are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  The record contains no evidence of any earlier claims which have remained pending or any claims which were submitted in 1970 or 1971.
 
In a November 1999 rating decision VA granted entitlement to service connection for posttraumatic stress disorder, evaluated as 30 percent disabling, and assigned an effective date of March 27, 1998.  In a December 1999 rating decision, VA assigned an earlier effective date of November 3, 1997.  The Veteran then perfected an appeal of the initial rating assigned.  In a January 2003 rating decision VA granted an increased 50 percent rating for posttraumatic stress disorder, effective February 7, 2001, and in a June 2004 rating decision VA granted a 50 percent rating for posttraumatic stress disorder, effective November 3, 1997.  In a March 2005 decision, the Board denied a higher rating for posttraumatic stress disorder.  
 
The Veteran appealed the March 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A November 2005 Joint Motion for Partial Remand vacated that the portion of the Board decision which denied entitlement to a rating in excess of 50 percent for PTSD.  In a June 2007 rating decision VA granted an initial 100 percent rating for posttraumatic stress disorder, effective November 3, 1997, representing a full grant of the benefit sought with respect to the claim for a higher initial rating for posttraumatic stress disorder.  
 
In January 2008, the Veteran submitted a notice of disagreement dated in October 2007, disagreeing with the effective date assigned for the grant of a 100 percent evaluation for posttraumatic stress disorder.  Entitlement to an effective date earlier than November 3, 1997 was denied by VA in a March 2008 statement of the case, and the Veteran perfected an appeal of the issue to the Board.  The Board then issued a decision in November 2009 which found that the June 1995 rating decision was a final disallowance and that no document had been received after June 1995 and prior to the November 1997 claim to reopen.  The Board therefore found that entitlement to an effective date earlier than November 3, 1997 was not warranted.
 
In light of this past procedural history, the Board finds that it is unable to accept jurisdiction over this claim, which must be dismissed as a matter of law.
 
A claimant has one year from notification of a rating decision to initiate an appeal by filing a notice of disagreement with a rating decision.  38 C.F.R. § 20.302 (2017).  The current issue on appeal stems from a notice of disagreement submitted by the Veteran in September 2013 in which he wrote that he disagreed with the June 2007 rating decision which assigned an effective date of November 3, 1997, and that he felt he was entitled to an effective date of 1971.  The Veteran's September 2013 notice of disagreement would not have been a timely notice of disagreement, in that it was submitted many years after the June 2007 rating decision.  In this case, however, the timeliness of the September 2013 notice of disagreement is immaterial, because the Veteran did submit a timely notice of disagreement to the June 2007 rating decision in January 2008.  An appeal of that rating decision has already been perfected, and a final decision on this matter was issued by the Board in November 2009.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims.  The Board's decision is therefore final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1104 (2017).
 
Once a decision denying entitlement to an earlier effective date becomes final, that decision cannot be challenged through a freestanding claim for entitlement to an earlier effective date.  See Rudd, 20 Vet. App. at 299-300.  Thus, the Board is required to dismiss freestanding claims for entitlement to earlier effective dates.  Id; see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In other words, if there is disagreement as to the effective date assigned in a given rating action, it must be timely appealed.  In cases where this was not done, only a finding of clear and unmistakable error could enable an earlier effective date.
 
Where assignment of an effective date has become final, a veteran can establish entitlement to an earlier effective date through a finding of clear and unmistakable error in the decision that assigned the effective date he seeks to challenge.  See 38 U.S.C. § 5109A(b) (2012); 38 C.F.R. § 3.105(a) (2017).  A valid clear and unmistakable motion must allege an error with some specificity.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In this case, the Veteran has not specifically alleged clear and unmistakable error in any of the rating decisions or the Board decision pertaining to this issue.  At the June 2015 Board hearing, the Veteran was asked if he believed that the prior Board decision had been clearly and unmistakably erroneous, but he was not able to identify any error in fact or law which he believed to have occurred in any Board or rating decision.  The Board therefore finds that the issue of whether there was clear and unmistakable error in a prior rating decision or Board decision has not been raised and is not on appeal at this time.
 
As the current claim is a freestanding claim of entitlement to an earlier effective date, the law is dispositive of the issue, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the claim must be dismissed as a matter of law, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).
 
 
ORDER
 
Entitlement to an effective date earlier than November 3, 1997 for an initial 100 percent rating for posttraumatic stress disorder is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


